AGENCY AGREEMENT

 

 

April 3, 2006

 

SyntheMed, Inc.

P.O. Box 219

Little Silver, NJ 07739

U.S.A

 

Attention:

Mr. Robert P. Hickey

 

 

President and Chief Executive Officer

 

 

Dear Sirs:

 

Re:         Offering of Shares

 

Clubb Capital Limited (the “Agent”), understands that SyntheMed, Inc. (the
“Corporation”), a Delaware corporation, proposes to issue to investors secured
by the Agent, up to 15,000,000 shares (the “Shares”) of the Corporation’s Common
Stock, par value $0.001 per share (“Common Stock”). The Shares shall be issued
and sold at a price of $0.40 per Share or such other price as may be agreed by
the Agent and the Corporation (in either case the “Issue Price”). The Shares
shall be sold pursuant to a subscription agreement, as may be supplemented upon
mutual agreement of the Corporation and the Agent the form of which is attached
hereto as Appendix I (the “Subscription Agreement”). The offering of the Shares
(the “Offering”) will be consummated in one or more closings, the final closing
to occur on or about April 30, 2006, or such other date mutually agreed to by
the Corporation and the Agent (the date of each closing being referred to herein
as a “Closing Date”). There is no minimum number of Shares being offered in the
Offering.

 

1.

Appointment

 

The Corporation hereby appoints the Agent as its non-exclusive agent and the
Agent accepts the appointment and agrees to act on a “best efforts” basis as a
non-exclusive agent of the Corporation to secure investors for the issuance of
the Shares by way of private placement to institutional and other sophisticated
investors or other eligible investors subject to the terms and conditions and in
reliance upon the representations, warranties and covenants of the Corporation
set out in this Agreement.

 

The Agent shall be entitled to retain sub-agents selected by it to participate
in the soliciting of offers to purchase the Shares, including for solicitation
of eligible investors in Canada and the United States, provided that the Agent
receives from each such sub-agent its agreement to be bound by the obligations
of the Agent hereunder prior to any such appointment. The fees payable to such
sub-agents shall be the responsibility and for the account of the Agent.

 


--------------------------------------------------------------------------------

 

 

 

2.

Sales Restrictions

 

The Agent represents and agrees that it will comply with the restrictions on
offers and sales of the Shares set forth in Schedule “A” hereto, as well as the
other provisions thereof, all of which are hereby incorporated by reference
herein and form a part hereof.

 

3.

Commission and Broker Warrant

 

In consideration of the services rendered and to be rendered by the Agent in
acting as agent of the Corporation on a best efforts basis to secure investors
for the issuance of the Shares, the Corporation agrees to pay to the Agent on
the Closing Date a commission (the ”Commission”) equal to 10% of that portion of
the gross proceeds of the Shares sold on the Closing Date to purchasers secured
by the Agent, payable at the election of the Agent in either cash or Shares at
the Issue Price (“Commission Shares”) or a combination of the two. The Agent
acknowledges and agrees that no Commission shall be payable on any Shares issued
to any of the investors listed on Schedule “B” attached hereto, as the same may
subsequently be amended from time to time until the Closing Date (the “Excluded
Parties”), or on the Commission Shares.

 

In further consideration of the services rendered and to be rendered by the
Agent described above, the Corporation agrees to issue to the Agent for no
additional consideration, a warrant (the “Broker Warrant”) to purchase an
aggregate number of Shares equal to 10% of the aggregate number of Shares issued
on the Closing Date to purchasers secured by the Agent, excluding Shares sold to
Excluded Parties. The Broker Warrant shall have a term of four (4) years after
the date of issue and shall be exercisable to acquire Shares at a price of $0.60
per Share. Any Commission payable or Broker Warrant issuable to the Agent may,
at the direction of the Agent, be issued to any subagents retained by the Agent
in accordance with this Agreement.

 

If for any reason the Offering does not close and within a three (3) year period
after termination of the Offering the Corporation raises funding through one or
more investors introduced to the Corporation for the first time by the Agent
(“Agent Investors”), the Agent shall be entitled to the Commission and Broker
Warrants in respect thereof as if the Offering had not been terminated and the
gross proceeds of sale raised in such financing(s) had been raised under the
Offering. The Agent will after the Closing Date promptly provide the Corporation
with a list of Agent Investors.

 

4.

Closing

   

(a)

The issuance of the Shares shall be completed (the “Closing”) at the offices of
the Corporation, or such other place or places as the Corporation and the Agent
may agree, at 10:00 a.m. (Eastern Standard Time) (the “Closing Time”) on the
Closing Date.

   

(b)

On or prior to each Closing Date, the Agent shall provide to the Corporation a
subscription agreement from each purchaser of Shares (a “Purchaser”) who is to
acquire Shares on such Closing Date. Purchasers shall be required to complete
and sign the form of Subscription Agreement attached hereto as Appendix I.

 

 


--------------------------------------------------------------------------------

 

(c)

At the Closing Time on each Closing Date, upon satisfaction of the conditions
contained herein, the Agent shall pay or cause payment to be made of the net
purchase price of the Shares sold by the Agent in United States funds by wire
transfer to such bank and account as may be designated by the Corporation, or in
such other manner as may be agreed with the Corporation, such net purchase price
to be equal to the aggregate Issue Price of the Shares sold by the Agent less
the cash portion of the Commission (if the Agent elects to receive all or a part
thereof in cash) and the amount in reimbursement of expenses referred to in
section 8 hereof. Such payment and delivery shall be made against:

   

 

(i)

delivery by the Corporation to its transfer agent of instructions to issue
certificates representing the Shares to be issued on the Closing Date registered
in such name or names as are directed in the Subscription Agreements;

   

 

(ii)

delivery of the Commission and the Broker Warrants; and

   

 

(iii)

delivery to the Agent of copies of the certificates, opinions and other
documents contemplated hereby.

   

5.

Representations, Warranties and Covenants of the Corporation

 

The Corporation represents, warrants and covenants to the Agent as of the date
hereof and as of the Closing Date, which representations, warranties and
covenants shall survive the Closing for a period of two years and any
investigation made by the Agent, that:

 

(a)

the Corporation is a validly existing corporation in good standing under the
laws of the jurisdiction in which it is incorporated, and the Corporation has no
subsidiaries;

   

(b)

the Corporation is duly qualified and authorized to do business in the
jurisdiction(s) in which it carries on business or to own property where
required under the laws of the jurisdiction(s) in which any such property is
located;

   

(c)

the Corporation is current with all material filings required to be made under
the laws of any jurisdiction in which it carries on any material business, and
the Corporation has all necessary licenses, leases, permits, authorizations and
other approvals necessary to permit it to conduct its business as currently
conducted, except where the failure to have any such license, lease, permit,
authorization or approval would not have a material adverse effect on the
Corporation and its business;

   

(d)

the audited financial statements of the Corporation as at and for the year ended
December 31, 2005 present fairly, in all material respects, the financial
position of the Corporation as at that date, and the results of its operations
and the changes in its financial position for the 12-month period then ended in
accordance with generally accepted accounting principles, and there has been no
material adverse change in the business, affairs or financial or other condition
of the Corporation, except as disclosed in the notes to the financial statements
for the 12-month period then ended;

 

 


--------------------------------------------------------------------------------

 

(e)

the Corporation has all requisite power and authority to carry out its
obligations under this Agreement, the Subscription Agreement, the investor
rights agreement in the form set forth in Appendix I to the Subscription
Agreement (the “Investor Rights Agreement”) and the Broker Warrants;

   

(f)

this Agreement, the Subscription Agreement and the Investor Rights Agreement
have been, and the Broker Warrants will be on the Closing Date, duly authorized,
executed and delivered by the Corporation and constitute or on the Closing Date
will constitute, legal, valid and binding obligations of the Corporation
enforceable in accordance with their terms except that: (i) the enforcement
hereof or thereof may be limited by bankruptcy, insolvency, reorganization and
other laws affecting the enforcement of creditors’ rights generally, (ii) rights
of indemnity thereunder may be limited under applicable law, and (iii) equitable
remedies, including without limitation specific performance and injunctive
relief, may be granted only in the discretion of a court of competent
jurisdiction;

   

(g)

the Shares are or on the Closing Date will be duly and validly authorized and,
when issued and delivered against payment therefor, will be duly and validly
issued, fully paid and non-assessable shares in the capital stock of the
Corporation;

   

(h)

the Corporation will reserve a sufficient number of shares of Common Stock
unissued as may be required to be issued pursuant to the exercise of the Broker
Warrants and, when issued and delivered upon such exercise, such shares of
Common Stock will be duly and validly issued as fully paid and non-assessable
shares in the capital stock of the Corporation;

   

(i)

the authorized capital of the Corporation consists of 100,000,000 shares of
Common Stock and 5,000,000 shares of preferred stock, par value of $0.01 per
share. Of the preferred stock, 500,000 shares have been designated as Series A
Convertible Preferred Stock, 1,116,500 shares have been designated as Series B
Convertible Preferred Stock and 663,000 shares have been designated as Series C
Convertible Preferred Stock. As of March 28, 2006, there are 66,696,447 shares
of Common Stock outstanding and no shares of preferred stock outstanding. In
addition, the Corporation has (i) outstanding a convertible note held by
Dimotech Ltd. (the “Convertible Note”) in the principal amount of $40,000 which
is convertible, at the holder’s option, into Common Stock at a price of $1.00
per share or into any series of preferred shares at the price paid by the
purchasers thereof; provided, however, that if any such preferred shares are
convertible into Common Stock, the holder would be entitled to receive no more
than the number of preferred shares which, at the then existing conversion rate,
would convert into 40,000 shares of Common Stock, (ii) outstanding a convertible
note held by Polymer Technology Group, Inc. in the principal amount of $70,000
which is convertible, at the holder’s option, into Common Stock at a price of
$1.00 per share and (iii) available for issuance pursuant to options which have
been granted under its 2000 Stock Option Plan, 2001 Stock Option Plan and other
agreements, an aggregate of approximately 12,001,000 shares of Common Stock;

   

(j)

the Corporation is not, and at the Closing Date will not be: (i) in breach or
violation of any of the terms or provisions of, or in default under, this
Agreement, the Subscription

 

 


--------------------------------------------------------------------------------

Agreement, any other Subscription Agreement for the purchase of Shares, the
Investor Rights Agreement, the Broker Warrants, any indenture, mortgage, deed of
trust or loan agreement (except as disclosed in the Corporation’s SEC filings),
other agreement (written or oral) or instrument to which it is a party or by
which it is bound or to which any of its property or assets is subject, which
breach or violation or the consequences thereof would result in a material
adverse change to it or its business; or (ii) in violation of the provisions of
its articles, by-laws, resolutions or any statute or any other rule or
regulation of any court or governmental agency or body having jurisdiction over
it or any of its properties which violation or the consequences thereof would
result in a material adverse change to it or its business;

 

(k)

the issue and sale of the Shares, Broker Warrants, any shares of Common Stock on
the exercise of the Broker Warrants and the performance and consummation of the
transactions contemplated herein will not conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
any indenture, mortgage, deed of trust, loan agreement or other agreement
(written or oral) or instrument to which the Corporation or any subsidiary is
bound or to which any of the property or assets of the Corporation or any
subsidiary is subject, which breach or violation or the consequences thereof
would result in a material adverse change to the Corporation or its business,
nor will any such action conflict with or result in any violation of the
provisions of the articles, by-laws or resolutions of the Corporation or any
statute or any order, rule or regulation of any court or governmental agency or
body having jurisdiction over the Corporation or any subsidiary or any of its
properties which violation or the consequences thereof would result in a
material adverse change to the Corporation or its business;

   

(l)

the Corporation has established on its books reserves which are adequate for the
payment of all taxes not yet due and payable; there are no liens or other
liabilities for taxes on the assets of the Corporation except for taxes not yet
due; there are no audits of any of the tax returns of the Corporation which are
known by the Corporation’s management to be pending and there are no claims
which have been or may be asserted relating to any such tax returns which, if
determined adversely, would result in the assertion by any government or agency
of any deficiency having a material adverse effect on the properties, business
or assets of the Corporation;

   

(m)

the Corporation has good and valid title to its properties, leaseholds and
assets, including without limitation the properties, leaseholds and assets
reflected in the balance sheet as of December 31, 2005 referred to in clause
5(d) above, except properties, leaseholds and assets disposed of since such date
at fair market value in the ordinary course of business, and has good title to
all its leasehold estates, in each case subject to no mortgage, pledge, lien,
lease, encumbrance, charge, rights of first refusal or options to purchase,
whether or not relating to extensions of credit or the borrowing of money, other
than as disclosed in such balance sheet except as incurred in the ordinary
course of business since the date of such balance sheet, and except in any event
(i) for a security interest in the Corporation’s tangible assets to secure
payment of the Convertible Note, and (ii) where the failure to hold good title
or the existence of a mortgage, pledge, lien, lease, encumbrance, charge,

 

 


--------------------------------------------------------------------------------

right of first refusal or option to purchase would not have a material adverse
effect on the Corporation or its business; there exists no condition which
interferes with the economic value or use of such properties and assets and all
tangible assets are in good working condition and repair (subject to ordinary
wear and tear) except where the existence of any such condition would not have a
material adverse effect on the Corporation or its business;

 

(n)

the Corporation owns, is licensed or has applied for registration of, all
patents, trade-marks, service marks, trade names, and copyrights necessary for
the conduct of its business, except where the failure to so own or apply for
registration would not have a material adverse effect on the Corporation or its
business; to the best of the knowledge, information and belief of the
Corporation none of the past or present activities of the Corporation or the
products, services or assets of the Corporation infringe or constitute an
unauthorized use of any proprietary rights of others, and the Corporation has
not received any notice of infringement of, or conflict with, asserted rights of
others with respect to any patent, trade-mark, service mark, trade name, or
copyright that, individually or in the aggregate, if the subject of an
unfavorable decision, ruling, or finding, would result in a material adverse
change to the Corporation or its business;

   

(o)

the Corporation has taken reasonable measures to protect and preserve the
confidentiality of all trade secrets and other non-patented proprietary
information of the Corporation, including without limitation the procurement of
proprietary invention assignments and non-disclosure and non-competition
agreements from employees, consultants, subcontractors, customers and other
persons who have access to such information;

   

(p)

the Corporation has filed all necessary federal, state and municipal property,
income and franchise tax returns and has paid all taxes shown as due thereon or
otherwise owed by it to any taxing authority except those contested in good
faith and for which appropriate amounts have been reserved in accordance with
generally accepted accounting principles; there is no tax deficiency which has
been, or to the best of the knowledge, information and belief of the Corporation
might be, asserted against the Corporation which would materially affect the
business or operations of the Corporation; the Corporation has paid all
applicable federal and state payroll and withholding taxes;

   

(q)

there is no collective bargaining or other union agreement to which the
Corporation is a party or by which it is bound, or which is currently being
negotiated; the Corporation does not sponsor, maintain or contribute to any
pension, retirement, profit sharing, incentive compensation, bonus or other
employee benefit plan, including without limitation any employee benefit plan
covered by Title 4 of the Employee Retirement Income Security Act of 1974
(“ERISA”) or any “multi-employer plan” as defined in Section 4001(a)(3) of
ERISA, or any other employee benefit plan; to the best of the knowledge,
information and belief of the Corporation, (i) no employee of the Corporation is
a party to or bound by any agreement, contract or commitment, or subject to any
restrictions, particularly but without limitation in connection with any
previous employment of any such person, which would result in a material adverse
change to the Corporation or its business, and (ii) no senior officer has any
present intention of

 

 


--------------------------------------------------------------------------------

terminating his employment with the Corporation, and the Corporation has no
present intention of terminating any such employment;

 

(r)

there is no adverse claim, action, proceeding or investigation pending or, to
the knowledge, information and belief of the Corporation, threatened, which
questions the validity of the issue or sale of the Shares, Broker Warrants or
any shares of Common Stock on exercise of the Broker Warrants or the validity of
any action taken or to be taken by the Corporation in connection with this
Agreement, the Subscription Agreement or the Investor Rights Agreement or which
would result in any material adverse change in the financial condition, results
of operations, business or prospects of the Corporation;

   

(s)

the Corporation will permit the Agent and its legal counsel to conduct all due
diligence which the Agent may reasonably require; and

   

(t)

during the period commencing with the engagement of the Agent on the date of
this Agreement and ending on the date on which the full amount of the Offering
is sold or the earlier date of termination of the Offering period (the “Final
Closing Date”) , the Corporation will inform the Agent in writing of the full
particulars of any material change (actual, anticipated or threatened) in the
assets, liabilities, business or the financial condition of the Corporation.

   

6.

Closing Conditions for the Benefit of the Agent

 

The obligations of the Agent hereunder are subject to the satisfaction, on or
before the Closing Time, of the following conditions:

 

(a)

the Corporation shall have complied with all of its obligations hereunder; the
representations and warranties of the Corporation contained herein shall be true
and correct in all material respects on and as of each Closing Date as if made
on and as of such Closing Date; and the Agent shall have received on each
Closing Date a certificate, dated as of such Closing Date and signed by one or
more executive officers or directors of the Corporation on behalf of the
Corporation and not in his or their personal capacity, to the foregoing effect;

   

(b)

the Agent shall have received on and as of each Closing Date the favourable
opinion of the Corporation’s legal counsel on such matters as the Agent may
reasonably request, including:

   

 

(i)

the Corporation is incorporated and validly existing under the laws of the
jurisdiction in which it is incorporated and has the corporate power and
authority to conduct its business as currently conducted by it and to issue and
sell the Shares and Broker Warrants (the Shares and the Broker Warrants
collectively referred to as the “Securities”) and to enter into and carry out
its obligations under this Agreement, the Subscription Agreement, the Investor
Rights Agreement, and the Broker Warrants;

   

 

(ii)

as to the Corporation's authorized and issued and outstanding capital;

 

 


--------------------------------------------------------------------------------

 

 

(iii)

each of this Agreement, the Subscription Agreement, the Investor Rights
Agreement and the Securities has been duly authorized, executed and delivered by
the Corporation and is a legal, valid and binding obligation of the Corporation
enforceable against it in accordance with its terms;

   

 

(iv)

all necessary action has been taken by the Corporation to authorize the issue of
up to 15,000,000 Shares and the issue to the Agent of up to 1,500,000 Commission
Shares and a Broker Warrant exercisable for up to 1,500,000 shares of Common
Stock and the Corporation has sufficient authorized but unissued shares of
Common Stock as may be required to be issued upon the exercise of the Broker
Warrant;

   

 

(v)

the execution and delivery of this Agreement, the Subscription Agreement and the
Investor Rights Agreement and the completion of the transactions contemplated
hereby and thereby, the issue of the Shares, the Commission Shares and the
Broker Warrant, and the issue of the shares of Common Stock issuable upon
exercise of the Broker Warrant do not violate or constitute a breach of any
provisions of the articles of incorporation or by-laws of the Corporation, any
material contract or other material agreement to which it is a party or by which
it is bound and of which such counsel is aware, or any New York, Delaware
corporate or United States law or regulation (other than federal and state
Securities or “blue sky” laws, as to which such counsel expresses no opinion in
this paragraph);

   

 

(vi)

the Shares issued to the investors and the Commission Shares issued to the Agent
have been duly and validly issued by the Corporation and are outstanding as
fully paid and non-assessable shares in the capital of the Corporation and the
shares of Common Stock issuable upon exercise of the Broker Warrant will, when
issued in accordance with the respective terms and conditions of the Broker
Warrant, be validly issued as fully paid and non-assessable shares in the
capital of the Corporation;

   

 

(vii)

the certificates representing the Shares, Commission Shares and Broker Warrant
comply with the requirements of the state laws and any federal laws of the
United States applicable to the Corporation and such certificates have been duly
and properly approved by the directors of the Corporation;

   

 

(viii)

the exemption from any consent, approval, authorization, order, registration,
filing or qualification of or with any governmental authority of the United
States (or New York or Delaware corporate authority) (other than federal and
state securities or “blue sky” laws, as to which such counsel expresses no
opinion in this paragraph) for the valid authorization, issue, sale and delivery
of the Shares and Commission Shares and the shares of Common Stock issuable upon
exercise of the Broker Warrant and the issue and delivery of the Broker Warrant;
and

   

 

(ix)

the exemption from registration of the issuance of the Shares, Commission Shares
and Broker Warrant (including the shares of Common Stock underlying the

 

 


--------------------------------------------------------------------------------

Broker Warrant under the terms contemplated by the Subscription Agreement and
the Agency Agreement).

In giving the opinions contemplated above, legal counsel to the Corporation
shall be entitled to rely, where appropriate, upon opinions of local counsel
and, as to matters of fact, to rely upon the representations and warranties of
Purchasers contained in the executed Subscription Agreements, a certificate of
fact of the Corporation signed by those officers in a position to have knowledge
of such facts and their accuracy, and certificates of such public officials and
other persons as are necessary or desirable, and may qualify its opinion
described in (iii) above with respect to (1) bankruptcy, insolvency,
reorganization and other laws affecting the enforcement of creditors' rights
generally and (2) limitations on the availability of equitable remedies such as
specific performance, and its opinion may include other reasonable and standard
opinion qualifications;

 

(c)

the Agent shall have received copies of the Subscription Agreement and the
Investor Rights Agreement executed by the Corporation;

   

(d)

the Agent shall have received such other agreements, certificates, opinions or
documents as the Agent may reasonably request; and

   

(e)

the fulfilment, to the reasonable satisfaction of counsel for the Agent, of all
legal requirements to permit the offer and sale of the Shares and the issue of
the Broker Warrant to the Agent.

 

The foregoing conditions are included for the benefit of the Agent and may be
waived in writing by the Agent, in whole or in part.

 

Notwithstanding anything contained in this Agreement, the Agent may by written
notice to the Corporation terminate this Agreement at any time before the
Closing Time if, in the opinion of the Agent, there shall have been such a
change in national or international financial, political or economic conditions
or currency exchange rates or exchange controls as would in its reasonable view
be likely to prejudice materially the success of the Offering or distribution of
the Shares or if the Agent is not reasonably satisfied with the results of its
due diligence review of the Corporation and, upon notice being given, the
parties to this Agreement shall (except for the liability of the Corporation in
relation to expenses as provided in section 8 and except for any liability
arising before or in relation to such termination) be released and discharged
from their respective obligations under this Agreement.

 

7.

Confidentiality  

 

The Agent agrees that it will not disclose the terms of the Offering or any
information it may have acquired from the Corporation in the course of executing
this Agency Agreement which the Corporation has identified as material
non-public information, except to the extent (i) that such terms or other
information becomes generally available to the public other than by disclosure
in violation of this Agency Agreement, (ii) that such information was properly
within the Agent’s possession prior to being furnished by the Corporation,
(iii) that such information becomes

 


--------------------------------------------------------------------------------

available to the Agent on a non-confidential basis, such as through disclosure
by third parties who have the right to disclose the information, and
(iv) compelled by judicial process, provided that in the event of compulsion by
judicial process the Agent will inform the Corporation promptly upon its receipt
of notice of judicial process compelling such disclosure.

 

8.

Expenses

 

In further consideration of the agreement with the Agent herein contained, the
Corporation covenants and agrees to reimburse the Agent, regardless of whether
the Offering is completed, for the Agent’s reasonable fees and expenses
including (without limitation) reasonable fees and expenses of Agent’s legal
counsel, due diligence expenses, travel expenses and expenses incurred in
connection with the holding of roadshows, investor meetings and presentations
and printing and preparation of any offering documents and marketing materials
(collectively the “Expenses”). The Corporation shall not be responsible for
Agent’s legal expenses in excess of $35,000 (the “Cap”), it being understood
that the Cap does not include legal expenses of the Agent’s counsel incurred
after the Final Closing in connection with the anticipated resale registration
of the securities issued in the Offering. The Corporation acknowledges and
agrees that the Cap has been set based on the parties’ joint expectation of the
amount of work involved to complete the Offering (based on, for example, an
existing set of negotiated documents for an earlier financing for the
Corporation in which the Agent participated), and the Corporation further
acknowledges and agrees that in the event of unforeseen circumstances or delay
in closing the Offering resulting in the greater than anticipated workload for
the Agent’s legal counsel, such counsel’s reasonable fees and expenses in excess
of the Cap shall also be paid by the Corporation. Expenses incurred up to each
Closing Date shall be reimbursed, upon submission to the Corporation of
invoices, receipts or similar proof of expenditure, at the Closing Time for such
Closing Date and may be deducted by the Agent from the proceeds of sale of the
Shares at such Closing. Expenses incurred after the Final Closing Date shall be
reimbursed, upon submission to the Corporation of invoices, receipts or similar
proof of expenditure, forthwith following the delivery to the Corporation of
accounts in respect thereof.

 

9.

Indemnification

   

(a)

The Corporation agrees to indemnify and hold harmless the Agent and its
respective directors, officers, shareholders, employees and agents from and
against any and all losses, claims, damages, expenses and liabilities
(collectively, “Losses”) arising out of, in relation to or in connection with
(i) any breach or non-compliance by the Corporation of or with any of its
covenants or representations and warranties herein, or (ii) the services
provided by the Agent hereunder, except to the extent that any Losses result
from the Agent’s negligence, recklessness or bad faith in performing such
services or from the making by the Agent of any unauthorized representations
with respect to the Corporation. This indemnity shall survive any termination of
this Agreement.

   

(b)

In case any proceeding (including any governmental investigation) shall be
instituted involving any indemnified party in respect of which indemnity may be
sought pursuant to the preceding paragraph, such party shall promptly notify the
Corporation in writing, and the Corporation, upon the request of such party,
shall retain counsel reasonably satisfactory to such party to represent such
party and any others the Corporation may

 

 


--------------------------------------------------------------------------------

designate in such proceeding and shall pay the fees and expenses of such counsel
related to such proceeding.

 

(c)

In any such proceeding, such indemnified party shall have the right to retain
its own counsel, but the fees and expenses of such counsel shall be at the
expense of such party unless (i) the Corporation and such party shall have
mutually agreed to the retention of such counsel or (ii) the named parties to
any such proceeding (including any impleaded parties) include the Corporation
and such party and representation of both parties by the same counsel is not
appropriate as a result of differing interests between them. The Corporation
shall not be liable for any settlement of any proceeding effected without its
written consent, but if settled with such consent or if there be a final
judgment or determination in respect of which the indemnity referred to in this
Section 9 is claimed, the Corporation agrees to indemnify such party from and
against any loss or liability by reason of such settlement, judgment or
determination.

   

10.

Notices, etc.

 

All notices hereunder may be hand delivered or given by facsimile or any other
means of instantaneous written communication to such respective party hereto as
follows (or at such other address as may hereafter be communicated by either
party hereto to the other party):

 

If to the Agent:

 

Clubb Capital Limited

2 Physic Place

 

London SW3 4HQ

 

England

 

 

Attention:

Joerg Gruber

 

Telephone:

44-20-7349-3101

Facsimile:

44-20-7349-3140

 

With a copy to:

 

Blake, Cassels & Graydon LLP

 

199 Bay Street, Commerce Court West

Toronto, ON M5L 1A9

 

Canada

 

 

Attention:

John A. Kolada

 

Telephone:

(416) 863-4171

Facsimile:

(416) 863-2653

 

 


--------------------------------------------------------------------------------

 

If to the Corporation:

 

SyntheMed, Inc.

P.O. Box 219

Little Silver, NJ 07739

U.S.A

 

Attention:

Robert P. Hickey

 

 

President and Chief Executive Officer

 

Telephone:

732-728-1769

Facsimile:

732-728-1769

 

With a copy to:

Eilenberg & Krause LLP

 

 

11East 44th Street, 17th Floor

 

New York, NY 10017

 

 

Attention:

Keith Moskowitz

 

Telephone:

212-986-9700

Facsimile:

212-986-2399

 

 

11.

Counterparts

 

This Agreement may be signed and delivered in counterparts, and by facsimile,
with the same effect as if the signatures thereto and hereto were upon the same
instrument and delivered in person.

 

12.

Survival

 

All representations, covenants, undertakings and indemnities herein will survive
for a period of two years following each and every Closing Date, notwithstanding
the completion of the transactions contemplated hereby and shall apply
regardless of any investigation made by or on behalf of any indemnified party.

 

13.

Governing Law

 

This Agreement shall be governed by and construed in accordance with the laws of
England and Wales.

 

14.

Time

 

Time is of the essence in this Agreement.

 

 


--------------------------------------------------------------------------------

 

15.

Entire Agreement

 

This Agreement constitutes the entire agreement between the parties pertaining
to the subject matter of this Agreement and supersedes all prior agreements,
understandings, negotiations and discussions, whether oral or written. There are
no conditions, warranties, representations or other agreements between the
parties in connection with the subject matter of this Agreement (whether oral or
written, express or implied, statutory or otherwise) except as specifically set
out in this Agreement.

 

16.

Miscellaneous

 

This Agreement shall enure to the benefit of, and be binding upon, the
successors of the Corporation and the Agent.

 

Yours sincerely,

 

CLUBB CAPITAL LIMITED

 

 

By:

s/Joerg Gruber

 

Joerg Gruber

 

 

Chairman

 

 

 

Accepted and agreed as of the   3rd  

day of ___April________, 2006.

 

 

SYNTHEMED, INC.

 

 

By:

s/Robert P. Hickey

 

 

Robert P. Hickey

 

 

President and Chief Executive Officer

 


--------------------------------------------------------------------------------

 

Schedule “A”

 

Restrictions on Offers and Sales of the Shares

 

1.                 The Agent represents and agrees that: (i) it has not offered
or sold and, prior to the expiry of the period of six months after the Closing
Date, will not offer or sell any Shares to persons in the United Kingdom except
to persons whose ordinary activities involve them in acquiring, holding,
managing or disposing of investments (as principal or agent) for the purposes of
their businesses or otherwise in circumstances which have not resulted and will
not result in an offer to the public in the United Kingdom within the meaning of
the Public Offers of Securities Regulations 1995, (ii) it has complied and will
comply with all applicable provisions of the Financial Services Act 1986 with
respect to anything done by it in relation to the Shares in, from or otherwise
involving the United Kingdom, and (iii) it has only issued or passed on and will
only issue or pass on in the United Kingdom any document received by it in
connection with the issue of the Shares to a person who is of a kind described
in Article 11(3) of the Financial Services Act 1986 (Investment Advertisements)
(Exemptions) Order 1995 or is a person to whom such document may otherwise
lawfully be issued or passed on; and (iv) it has complied and will comply with
all applicable securities laws in the United Kingdom and elsewhere in Europe in
connection with the Offering.

 

2.                 The Agent acknowledges that the Shares including the shares
of Common Stock issuable upon exercise of the Broker Warrant (collectively the
“Securities”) have not been registered under the 1933 Act and may not be offered
or sold within the United States or to, or for the account or benefit of, U.S.
Persons (as defined in Rule 902(o) of Regulation S promulgated under the
Securities Act) except under an effective registration statement under the
Securities Act, in accordance with Regulation S under the Securities Act or
pursuant to an exemption from the registration requirements of the Securities
Act. Offers and sales made outside the United States will be made in reliance on
Regulation S under the Securities Act of 1933, and offers and sales within the
United States will be made in reliance on the exemption from registration
provided by Section 4(2) of the Securities Act of 1933 and Rule 506 of
Regulation D promulgated hereunder, and the Agent will comply with the
provisions thereof in connection with the Offering.

 

3.                 Terms with initial capital letters used but not defined in
this Schedule shall have the meanings given to them in the Agency Agreement to
which this Schedule is attached.

 

 

 

[Schedule B and Appendix I intentionally omitted]

 


--------------------------------------------------------------------------------

 

 

 

 